DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9, 10-17, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-9 are rejected based on dependency from claim 1.
In claim 10, the recited “exits” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of exits.  Under one scenario, the limitation is exits such that the real address is copied in physical memory, and under another scenario, exits is a typographical error and should be exists.  Correction/clarification is required to show the metes and bounds of exits.
	Claims 11-17 are rejected based on dependency from claim 10.
	Claims 19-20 are rejected based on dependency from claim 18.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3,8,10-12,16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and further in view of Abhishek (US 20180239714) 


receiving an effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

providing a translation buffer having a plurality of entries, wherein each entry contains a mapping of an, (e.g., SLBs is utilized for mapping effective addresses to virtual addresses and the TLBs utilized for mapping virtual addresses to physical addresses such that address translation may occur, col 4:10-20 Fig. 1);

and information on a corresponding intermediate virtual address (e.g., A virtual address may be an intermediate address that is generated by the processor or processor core (or hypervisor) during the address translation process by concatenating a VSID, a page index, and a byte offset, col 7:30-36);

determining whether the translation buffer has an entry matching the effective address (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35); and

in response to the translation buffer having an entry with a matching effective address, providing the real address translation from the entry having the matching effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20).

Bussa does not disclose, but Nicolai discloses
single; effective address directly to a corresponding real address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Abhishek discloses
	wherein the information on a corresponding intermediate virtual address includes at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and hash of a segment of the bit field of the intermediate address (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094; intermediate level descriptor 132 that provides a further base address 135, … para 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Claim 2.    Bussa discloses further comprising in response to the translation buffer not having an entry with a matching effective address, determining the real address using other mechanisms (e.g., If the ESID is not within the SLB (a miss), then the operating system or other component may search the main memory within the segment table 208B for the ESID, col 7:20-25).

Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Claim 3.    Bussa discloses further comprising, in response to determining the real address using other mechanisms, loading the effective address to real address mapping, and information on the corresponding intermediate virtual address, into an entry in the translation buffer (e.g., If the ESID is not within the SLB 208A or segment table 208B (a miss), the ESID in some cases may be paged into main memory from a storage device (e.g., disk) and the main memory segment table (and SLB) may accordingly be updated, col 7:23-28).

Claim 8.    Bussa discloses further comprising, in response to the translation buffer having an entry that matches the intermediate virtual address to be invalidated, invalidating the matching entry in the translation buffer (e.g., one or more flush operations may be executed to invalidate one or more entries within one or more address translation caches, col 1:45-50; col 2:25-40; Fig. 3, 310), 

and in response to the translation buffer not having any entry matching the intermediate address to be invalidated, not invalidating any entry in the translation buffer (e.g., Per block 314, determine whether any of the set of source addresses map to any of the respective first set of addresses (e.g., whether any virtual address of the set of source addresses were mapping to a RPN specified in the first test case) in any of the respective SLBs and TLBS.  Per block 316, if none of the first set of addresses were accessed or mapped to during the second test case, then the operating system (e.g., test case module 146) and/or processor may determine that there are no stale entries within the address translation cache (e.g., all of the entries were successfully invalidated).  For example, if each of the set of source addresses in the second test case is mapped to the pages specified in the second test case (i.e., the pages that were changed per block 308), then all of the entries within address translation cache may have been successfully invalidated and the mappings may have been derived from a correctly updated memory table (e.g., page table or segment table)., Fig. 3).

Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Claim 10.    Busa discloses A computing system (e.g., virtual memory system col 2:20-25) comprising:

wherein each entry     that exits in physical memory (e.g., SLBs is utilized for mapping effective addresses to virtual addresses and the TLBs utilized for mapping virtual addresses to physical 

a processor (e.g., processor, col 2:27);
wherein the system is configured to receive an effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

determine whether the address translation table cache has an entry matching the effective address (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35); and

in response to the address translation table cache  having an entry with a matching effective address, provide the real address translation from the entry having the matching effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20).

Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries for translating an effective address directly to a real address; and each entry contains information on a segment of the bit field of an intermediate virtual address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).



Bussa in view of Nicolai does not disclose, but Abhishek discloses
		wherein each entry maps an effective address or a portion of a bit field of the effective address to a real address (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094; intermediate level descriptor 132 that provides a further base address 135, … para 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Claim 11 is rejected for reasons similar to claim 3 above.

Claim 12 Bussa discloses wherein the information on a corresponding intermediate virtual address includes at least one of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, or a hash of a segment of the bit field of the intermediate address (e.g., A virtual address may be an intermediate address that is generated by the processor or processor core (or hypervisor) during the address translation process by concatenating a VSID, a page index, and a byte offset, col 7:30-40).

Claim 16 is rejected for reasons similar to claim 8 above.

Claim 18.    Busa discloses A computing system (e.g., virtual memory system col 2:20-25)  comprising:
a processor (e.g., processor, col 2:27); and
a non-transitory computer-readable storage medium comprising program instructions that when executed by the processor cause the processor to:
receive an effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

determine whether the address translation table cache has an entry matching the effective address; (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35);  and

in response to the address translation cache having an entry with a matching effective address, provide the real address translation from the entry having the matching effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20)..

Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries, wherein each entry maps a an effective address to a real address; address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).



Bussa in view of Nicolai does not disclose, but Abhishek discloses
		and each entry further contains information on a segment of the bit field of an intermediate virtual (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094; intermediate level descriptor 132 that provides a further base address 135, … para 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Claim 19 is rejected for reasons similar to claims 3 and 11 above.

6.	Claims 5,6,7,9,13,14,15,17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and further in view of Abhishek (US 20180239714) and further in view of Blaner (US 20170371789),

Claim 5.    Bussa does not disclose, but Nicolai discloses

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Abhishek discloses
	wherein each entry in the translation buffer further includes information on the page size corresponding to the address translation mapping provided in each entry (e.g., a page size field 215 is provided to indicate a page size of a page within the memory system that is associated with the address translation data stored in that entry, … para 0061).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses 
	the method further comprises determining whether the translation buffer entry that has a matching effective address has a matching page size, and in response to the entry in the translation buffer having both a matching effective address and a matching page size, provide the real address from the translation buffer that has both matches (e.g., MMU 212 supports an address translation protocol that includes a number of phases, 0036; Compares are then performed to find a corresponding page table entry (PTE) for the translation request.  MMU 212 may search for a matching virtual page number (VPN), logical partition identifier (LPAR_ID), process identifier (PID), page size hash type, etc. to locate an appropriate PTE, para 0042).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai and Abhishek, with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 6.   Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

 Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses  
	further comprising receiving an intermediate virtual address for invalidation and determining whether an entry in the translation buffer matches the intermediate virtual address to be invalidated (e.g., invalidation request may explicitly specify the ERAT index to invalidate or may specify that all ERAT entries are to be invalidated.  According to one embodiment, the AU waits for memory accesses that are currently using an ERAT entry that is to be invalidated to complete and then invalidates the specified ERAT entry or entries, 0028).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, in view of Nicolai and Abhishek with Blanner, providing the benefit of maintaining consistency between 

Claim 7.    Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses  
 wherein determining whether the translation buffer has an entry that matches the intermediate virtual address to be invalidated includes at least one of determining whether:
 	a bit field segment of the intermediate virtual address to be invalidated matches a bit field segment of the intermediate virtual address stored in an entry in the translation buffer (e.g., a control field (that includes values that specify, for example, a C-bit for protection checks and one or more page size bits that specify a page size), and an RA field (that includes a value that specifies the RA).  It should be appreciated that check-out response 500 may include additional fields and that the fields may specify additional information, 0047; AU 202 clears a valid bit for the old translation at the ERAT index location, 0056);
 	a hash of the intermediate virtual address to be invalidated matches a hash of the intermediate address stored in an entry in the translation buffer or a hash of a segment of the intermediate virtual address to be invalidated matches a hash of the bit field segment of an intermediate virtual address stored in an entry in the translation buffer (e.g., MMU 212 may 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, in view of Nicolai and Abhishek with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 9.    Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai and Abhishek does not disclose, but Blanner discloses  wherein entries in the translation buffer are replaced using a least recently used (LRU) algorithm (e.g., an address translation invalidation phase, for inclusive agents, in which an entry in ERAT 204 of AU 202 is invalidated due to SLBIEs or TLBIEs snooped by MMU 212 or due to least recently used (LRU) `castout` of an entry in SLB/TLB 214, 0036).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB and computer program product for identifying stale entries within an address translation cache (0044)  as disclosed by Bussa, in view of Nicolai and Abhishek with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 13 is rejected for reasons similar to claim 5 above.
Claim 14 is rejected for reasons similar to claim 6 above.
Claim 15 is rejected for reasons similar to claim 7 above.
Claim 17 is rejected for reasons similar to claim 9 above.
Claim 20 is rejected for reasons similar to claims 7 and 8 above.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive in view of the current rejections. 

For claims 1, 10, and 18, Applicant argues that the cited references did not disclose the amended limitations related to single translation buffer and information on the intermediate virtual address including information on a segment of the bit field of an intermediate viartual address.

In the present office action, Nicolai and Abhishek in combination with Bussa renders this amended limitation as obvious.  
Specifically, Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries, wherein each entry maps a an effective address to a real address; address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Abhishek discloses
		and each entry further contains information on a segment of the bit field of an intermediate virtual (e.g., the address translation cache may be a unified translation cache, so that in addition to the final level type of address translation data that identifies a full translation from the virtual address to the physical address,, one or more entries may also store intermediate level types of address translation data that identify a partial translation of the virtual address, para 0094; intermediate level descriptor 132 that provides a further base address 135, … para 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Abhishek providing the benefit of efficient utilization of an address translation cache without adversely affecting performance (see Abhishek, 0004) when converting virtual address into physical address (0005), to ensure fast lookup times (0005).

Applicant’s arguments for claims 2-9, 11-17 are based on dependency from claims 1, 10, addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135